    Case 3:17-cv-00513-K-BT Document 74 Filed 08/14/19                        Page 1 of 3 PageID 1117


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DEANNA J. ROBINSON                                          §
                                                            §
         Plaintiff                                          §
                                                            §    CIVIL ACTION NO. 3:17-cv-513-K
vs.                                                         §
                                                            §
HUNT COUNTY, TX, et al.                                     §
                                                            §
         Defendant                                          §

               JOINT REPORT REGARDING SETTLEMENT CONFERENCE

         Plaintiff Deanna J. Robinson and Defendant Hunt County, Texas hereby submit the

following joint report regarding the parties’ settlement conference, pursuant to the Court’s

scheduling order. [Dkt. 70, ¶ 4].

         1. Pursuant to the Court’s scheduling order, the parties have exchanged initial settlement

offers [See Dkt. 70, ¶4]. Each party has also presented a follow-up offer.

         2. The parties through their counsel held a settlement conference by telephone on August

9, 2019. In attendance were JT Morris for Plaintiff and Francisco J. Valenzuela for Defendant. 1

         3. During the conference, the parties discussed their respective settlement offers, the

timing of resolving the case, whether continued negotiations would be productive, and potential

mediation.

         4. The parties did not agree to settlement terms during the conference. But the parties

agreed that settlement negotiations to date have been productive, and believe that with continued

and good-faith negotiations, there is a reasonable possibility of prompt settlement. Both parties

agreed during the conference to continue engaging in good-faith efforts toward a prompt


1
  Tom Brandt, counsel for Defendant, intended to participate in the settlement conference, but a hearing in state
court took longer than anticipated.
 Case 3:17-cv-00513-K-BT Document 74 Filed 08/14/19                 Page 2 of 3 PageID 1118


settlement.

       5. The parties agreed that negotiations will be more productive and cost-effective than

mediation at this time. The parties will comply with the Court’s November 15, 2019 mediation

deadline, should the case not settle before then.



Dated: August 14, 2019                        Respectfully submitted,

                                              /s/ JT Morris

                                              JT Morris
                                              Texas State Bar No. 24094444
                                              JT Morris Law, PLLC
                                              1105 Nueces St., Suite B
                                              Austin, Texas 78132
                                              Telephone: (512) 717-5275
                                              Fax: (512) 582-2948
                                              E-mail: jt@jtmorrislaw.com

                                              David D. Davis
                                              Texas State Bar No. 00790568
                                              Law Offices of David D. Davis, PLLC
                                              P.O. Box 542915
                                              Grand Prairie, Texas 75204
                                              Telephone: (972) 639-3440
                                              Fax: (972) 639-3640
                                              ddd@dddavislaw.net

                                              ATTORNEYS FOR PLAINTIFF DEANNA J.
                                              ROBINSON


                                                 /s/ Francisco J. Valenzuela (with permission)
                                              THOMAS P. BRANDT
                                              State Bar No. 02883500
                                              tbrandt@fhmbk.com
                                              FRANCISCO J. VALENZUELA
                                               State Bar No. 24056464
                                               fvalenzuela@fhmbk.com
                                              LAURA O’LEARY
                                               State Bar No. 24072262
                                               loleary@fhmbk.com


                                                    2
 Case 3:17-cv-00513-K-BT Document 74 Filed 08/14/19              Page 3 of 3 PageID 1119


                                           FANNING HARPER, MARTINSON,
                                           BRANDT & KUTCHIN, P.C.
                                           Two Energy Square
                                           4849 Greenville Ave. Suite 1300
                                           Dallas, Texas 75206
                                           (214) 369-1300 (office)
                                           (214) 987-9649 (telecopier)

                                           ATTORNEYS FOR DEFENDANT




                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been
delivered to all parties of record, in compliance with the Court’s ECF/CM system and/or Rule 5
of the Federal Rules of Civil Procedure, on August 14, 2019.

                                           /s/ JT Morris
                                           JT Morris




                                              3
